     JON M. SANDS
 1   Federal Public Defender
     District of Arizona
 2   850 W. Adams, Suite 201
     Phoenix, Arizona 85007
 3   Telephone: 602-382-2700
 4   JAMI JOHNSON
     New York State Bar # 4823373
 5   DANIEL L. KAPLAN, #021158
     Asst. Federal Public Defenders
 6   Attorneys for Defendant
     jami_johnson@fd.org
 7   dan_kaplan@fd.org
 8                    IN THE UNITED STATES DISTRICT COURT
 9                               DISTRICT OF ARIZONA
10   In the Matter of the Extradition of            No. MJ-20-08033-PHX-JZB
11   Ali Yousif Ahmed Al-Nouri,
12                                                  MOTION TO TRANSPORT
                  Defendant.
13
14
15
16         Defendant Ali Yousif Ahmed Al-Nouri, through undersigned counsel,

17   respectfully requests that this Court issue and Order directing the U.S. Marshal’s
18   Office to transport Mr. Al-Nouri, Reg. No. 32795-508, to the Sandra Day
19   O’Connor U.S. Courthouse for the Extradition hearing on May 25, 2021 at 10:00
20   a.m. before the Honorable Michael T. Morrissey.
21         Excludable delay is not expected to result from this motion or from an order
22   based thereon.
23                Respectfully submitted: May 10, 2021.
24                                        JON M. SANDS
                                          Federal Public Defender
25
                                            s/Jami Johnson
26                                         JAMI JOHNSON
                                           DANIEL L. KAPLAN
27                                         Asst. Federal Public Defenders
28
